DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensson et al. U.S. Patent Application Publication No. 2006/0244403 (hereinafter Christensson).
Regarding claim 1, Christensson discloses a computerized system comprising computerized system comprising: an entrance system comprising one or more movable door members (14), the entrance system comprising an automatic door operator (29) for causing movements of the one or more movable door members between closed and open positions and a control arrangement (Figure 2) comprising a controller (28) configured to control operation of the automatic door operator in a selected operating mode among a plurality of operating modes, wherein the control arrangement further comprises communication means (27/16) and the controller is configured to communicate via the communication means with an external computing resource (18) to set the selected operating mode (Figure 3); and an external computing resource (18), wherein the communication means of the control arrangement (20) of the entrance system comprises a wide-area data communication network interface (17), and wherein the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Christensson in view of Black U.S. Patent No. 9,042,608.
Regarding claims 2 and 3, Christensson discloses a computerized system comprising all the limitations of claim 1 as discussed above, including a local computing device (16) for receiving an operating mode setting command by a user via the user interface; and communicate with the external computing resource to cause the external computing resource to communicate the instruction for setting the selected operating mode of the automatic door operator of the entrance system (paragraphs 64 and 68), but a mobile device having a user interface and being configured to receive an operating mode setting command by a user via the user interface; and communicate with the external computing resource to cause the external computing resource to communicate the instruction for setting the selected operating mode of the automatic door operator of the entrance system; and wherein the external computing resource is configured to require verification of user credentials of the user of the mobile device in order to communicate the instruction for setting the selected operating mode of the automatic door operator of the entrance system.
Black discloses a system wherein a mobile device is used to remotely and securely grant access to a user to a computerized system (column 3, lines 6-24).  It would have been obvious to one having 
Regarding claim 4, Christensson as modified by Black discloses a communications means comprising a wireless communication interface (WLAN; see paragraph 66 of Christensson), but fails to explicitly disclose a short-range wireless communication interface; and wherein the controller of the control arrangement of the entrance system is configured to permit setting of the selected operating mode of the automatic door operator of the entrance system only when the mobile device is within operative range of the short-range wireless communication interface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application that the controller would be configured to permit setting of the selected operating mode of the automatic door operator of the entrance system only when the mobile device is within operative range of the short-range wireless communication interface since wireless communication can only occur when the communicating devices are within wireless range of each other.  
Regarding claim 7, Christensson as modified by Black discloses a computerized system wherein the controller of the control arrangement of the entrance system is configured to communicate operational data to the external computing resource; and wherein the mobile device is configured to receive the operational data from the external computing resource and present the received operational data to the user via the user interface (paragraph 64).
Regarding claim 8, Christensson as modified by Black discloses wherein the operational data pertaining to one or more of the following: usage statistics about the entrance system; and an indication of a need for maintenance or repair (via maintenance or function check) of the entrance system (paragraph 64).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        September 2, 2021